Citation Nr: 1506713	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  10-11 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for DeQuervain tenosynovitis neuropathy of the right wrist.


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to July 2008.


This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


On the Veteran's VA Form 9 dated March 2010, he requested an increased rating for his service-connected psychiatric disability.  It does not appear that the issue has been adjudicated.  As such, the issue is, referred to the agency of original jurisdiction for appropriate action.

The Veteran failed to report for a Travel Board hearing before the Board in October 2014.  He has not requested that the hearing be rescheduled.  Accordingly, his request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014). 


REMAND

The January 2014 supplemental statement of the case indicates review of pertinent VA treatment records to include a relevant October 2009 appointment to establish care.  The RO associated with the virtual claims file a list of appointments at the VA medical center but no actual treatment records.  The Veteran's claim must be remanded to associate the relevant records.

Additionally, the Veteran was scheduled for a VA examination to consider the current level of his right wrist disability.  Apparently, the Veteran did not appear at the scheduled appointments in 2013 (the Veteran canceled in November and the clinic canceled in December because the Veteran did not appear) and provided no information as to why he did not show up.  Only due to the scant level of relevant medical information with which to determine the Veteran's level of current disability, he should be provided an additional VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the VA Medical System not already associated with the record. 

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his right wrist.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected right wrist.  The examiner should specifically determine if the Veteran's paralysis is best characterized as mild, moderate, severe or complete.  

All opinions expressed should be accompanied by supporting rationale. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




